Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into and effective this 2nd
day of October, 2011 (the “Effective Date”) by and between CC Media Holdings,
Inc. (the “Company”) and Robert Pittman (the “Employee”).

WHEREAS, the Company and the Employee desire to enter into an employment
relationship under the terms and conditions set forth in this Agreement, which,
except as provided herein, supersedes the Consulting Agreement between the
Company, the Employee and Pilot Group Manager LLC, dated November 15, 2010 (the
“Consulting Agreement”);

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. TERM OF EMPLOYMENT. The Company hereby agrees to employ the Employee, and the
Employee hereby agrees to be employed by the Company, in accordance with the
terms and conditions of this Agreement, for the period commencing as of the
Effective Date and ending on December 31, 2016 (the “Initial Term”). On
January 1, 2017 and each anniversary thereof, the term of this Agreement shall
be automatically extended for successive one year periods unless either the
Company or the Employee elects not to extend this Agreement by giving at least
sixty (60) days’ advance written notice of non-renewal to the other party that
the Employment Period shall not be extended. If this Agreement is extended
pursuant to the foregoing provisions, all terms and conditions of this Agreement
shall remain the same; provided, however, that the terms of this Agreement may
be modified in accordance with Section 15. The period of time between the
Effective Date and the termination of the Employee’s employment hereunder shall
be referred to herein as the “Employment Period” or “Term.”

2. TITLE AND EXCLUSIVE SERVICES.

(A) TITLE AND DUTIES. During the Employment Period, the Employee shall serve as
(i) Chief Executive Officer of the Company and (ii) Executive Chairman of the
Board of Directors of Clear Channel Outdoor Holdings, Inc. (“CC Outdoor” and
together with the Company, the “Company Group”). The Employee will perform job
duties that are usual and customary for these positions, and will perform
additional services and duties that the Company Group may from time to time
designate that are consistent with the usual and customary duties of these
positions. In his capacity as Chief Executive Officer of the Company, the
Employee will report to the Company’s Board of Directors (the “Board”) and, in
his capacity as Chairman of CC Outdoor, the Employee will report to CC Outdoor’s
Board of Directors. The Employee acknowledges receipt of the Company Group’s
Code of Business Conduct and Ethics and will review and abide by its terms. The
Company Group acknowledges and agrees that the Employee may exercise discretion
regarding the time and location for performance of his services under this
Agreement.

(B) EXCLUSIVE SERVICES. The Employee will devote his substantial working time
and efforts to the business and affairs of the Company Group and its
subsidiaries



--------------------------------------------------------------------------------

and affiliates; provided that nothing herein shall preclude the Employee from
(i) serving on the corporate, civic or charitable boards or committees listed on
Exhibit A, or such other boards and committees on which the Employee is active
as of the Effective Date which are disclosed to the Board within one (1) week
from the Effective Date; (ii) with advance notice to the Board, participating
(including as a board member) in educational, welfare, social, religious and
civic organizations; (iii) engaging in venture investing, and performing
advisory services with respect to such investments, either individually or
through entities formed with others for such purpose; and (iv) such other
activities that do not violate Section 4 hereof, in each case, as do not
interfere or conflict with the Employee’s satisfactory performance of his
obligations hereunder or conflict in any material way with the business of the
Company Group. The parties further acknowledge and agree that the Employee is a
founding member of Pilot Group LP and Pilot Group II LP and may continue to
provide services to, or in respect of existing investments held by, Pilot Group
LP and Pilot Group II LP on a basis consistent with the level of services
provided thereto since November 15, 2010.

3. COMPENSATION AND BENEFITS.

(A) BASE SALARY. The Employee shall be paid an annual salary of One Million
Dollars ($1,000,000.00) (“Base Salary”). All payments of base salary will be
made in installments according to the Company’s regular payroll practice,
prorated monthly or weekly where appropriate, and subject to any increases that
are determined to be appropriate by the Board or its Compensation Committee.

(B) PERFORMANCE BONUS. The Employee will be paid during the calendar year
following that in which the performance bonus has been earned any performance
bonus earned in accordance with the Performance Bonus Calculation attached as
Exhibit B to this Employment Agreement. The Employee’s target annual bonus (the
“Target Bonus”) for the achievement of reasonable performance goals set in good
faith after consultation with the Employee shall be One Million Six Hundred and
Fifty Thousand Dollars ($1,650,000.00).

(C) EMPLOYMENT BENEFIT PLANS. The Employee will be entitled to participate in
all pension, profit sharing, and other retirement plans, all incentive
compensation plans, and all group health, hospitalization and disability or
other insurance plans, paid vacation, sick leave and other employee welfare
benefit plans in which other similarly situated employees of the Company may
participate as stated in the employee guide.

(D) AIRCRAFT USAGE. During the Term, the Company shall make an aircraft (which,
to the extent available, will be a Dassault-Breguet Mystere Falcon 900 (the
“Falcon”)) available for the Employee’s business and personal use. The Company
will pay all costs associated with the provision of aircraft as described in
this Section 3(D). To the extent the Employee maintains appropriate licenses and
meets all applicable insurance requirements, the Company acknowledges and agrees
that the Employee may pilot the Falcon or other aircraft made available pursuant
to this Section 3(D) and will be named on any applicable insurance policies with
liability limits equivalent to those in place as of the date of this Agreement.
To the extent that the Falcon or another company aircraft is not available due
to service or maintenance issues, the Company shall charter a comparable
aircraft for Employee’s business and personal use, it being understood and
agreed that the Employee shall not be permitted to pilot any aircraft

 

2



--------------------------------------------------------------------------------

so chartered. The Employee shall have the right to the use of such aircraft for
travel that is not for Company business (including flights on which the Employee
is not present), it being understood and agreed that the Employee shall not be
restricted in the number of guests that may travel on either personal or
business travel; provided that at all times (i) the total number of passengers
shall not exceed the operating limitations for such flight as determined by the
pilot-in-command and (ii) the number of available seats for guests shall be
determined after the transportation needs of persons traveling on Company
business shall be satisfied. The Company shall impute income to the Employee for
use of the aircraft as required by applicable tax law in accordance with the
SIFL method and the Employee agrees that the Company may withhold all required
taxes associated therewith from amounts otherwise payable to the Employee
hereunder and, in the event such amounts are insufficient to satisfy the
Company’s withholding obligations, to enter into other arrangements reasonably
satisfactory to the Company to fund such taxes. The Employee shall have the
right to approve the availability of the Falcon for use by Company personnel as
shall be further reflected in any Company aircraft use policy. The Company will
consider the Employee’s preferences when assigning the crew and service
personnel to a flight operated by the Company but, as the party with operational
control of the flight and in accordance with FAA requirements, the Company shall
make the final decision in assigning crew to each flight operated by it and the
charter company shall have sole and exclusive responsibility for assigning crew
to the flights chartered by the Company for the Employee. Except as set forth
herein, the Employee’s use of the aircraft shall be consistent with applicable
Company policy, it being understood and agreed that such policies will in no way
prohibit or restrict Employee’s personal use of the aircraft or otherwise impose
obligations or requirements that are inconsistent with this paragraph.

(E) CAR AND DRIVER. During the Term, the Company shall make a car and driver
(which is expected to be a third party car service) available for the Employee’s
business and personal use in and around the New York area as well as anywhere
else on Company business. The Company shall impute income to the Employee for
use of such car and driver as required by applicable tax law in accordance with
the SIFL method and the Employee agrees that the Company may withhold all
required taxes associated therewith from amounts otherwise payable to the
Employee hereunder and, in the event such amounts are insufficient to satisfy
the Company’s withholding obligations, to enter into other arrangements
reasonably satisfactory to the Company to fund such taxes.

(F) EXPENSES. The Company will pay or reimburse the Employee for all normal and
reasonable travel and entertainment expenses incurred by the Employee in
connection with the Employee’s responsibilities to the Company Group upon
submission of proper vouchers in accordance with the Company’s expense
reimbursement policy. The Company shall promptly reimburse the Employee for the
reasonable legal fees incurred by the Employee in connection with negotiating
this Agreement in an amount up to $25,000.00.

(G) EQUITY.

(i) Within 30 days following the Effective Date, the Company shall grant the
Employee an option to purchase 830,000 shares of the Company’s stock with an
exercise price equal to $36 per share substantially in the form set forth on
Exhibit C attached hereto.

 

3



--------------------------------------------------------------------------------

(ii) The Company and the Employee acknowledge and agree that the Employee is a
party to that certain Stock Purchase Agreement, dated November 15, 2010 by and
among CC Media, Clear Channel Capital IV, LLC, Clear Channel Capital V, L.P.,
and Pittman CC LLC (the “Stock Purchase Agreement”) and that the Company and its
affiliates have certain repurchase rights set forth in Sections 4, 5 and 6 of
the Stock Purchase Agreement with respect to a specified number of Purchased
Shares (as defined in the Stock Purchase Agreement) (the “Repurchase Rights”).
The parties agree that the transition of the status of the Employee from a
consultant to an employee pursuant to this Agreement shall not trigger any
repurchase rights under the Stock Purchase Agreement. Effective as of the
Effective Date and except as provided below, the Repurchase Rights shall lapse
so that the Company and its affiliates shall not be permitted to exercise the
Repurchase Right with respect to any of the Purchased Shares and the Employee
shall be deemed vested in all of the Purchased Shares; provided that if the
Employee’s employment with the Company terminates for any reason before the
third anniversary of the effective date of the Stock Purchase Agreement, the
Repurchase Rights and related vesting provisions shall be reinstated and may be
exercised in accordance with the applicable provisions of the Stock Purchase
Agreement with respect to the following percentage of the Purchased Shares that
may otherwise be repurchased pursuant to the Stock Purchase Agreement: (i) 100%
if such termination occurs before the second anniversary of the Effective Date
of this Agreement, and (ii) 50% if such termination occurs on and after the
second anniversary of the Effective Date of this Agreement and before the third
anniversary of the effective date of the Stock Purchase Agreement. The aggregate
purchase price paid in connection with the exercise of any applicable Repurchase
Right shall be as set forth in the Stock Purchase Agreement except that if the
Employee’s employment with the Company is terminated by the Company without
Cause or by the Employee with Good Cause before the third anniversary of the
effective date of the Stock Purchase Agreement and the repurchase date is the
Exit Date (as defined in the Stock Purchase Agreement), the aggregate purchase
price shall be the applicable number of shares to be repurchased multiplied by
the higher of (A) the Original Per Share Cost (as defined in the Stock Purchase
Agreement) of such shares; plus interest, compounded quarterly, accruing from
the effective date of the Stock Purchase Agreement to the applicable repurchase
date at a rate of four percent (4%) and (B) the Fair Market Value (as defined in
the Stock Purchase Agreement) of such shares as of the date that Employee’s
employment is terminated. For the sake of clarity, (A) a termination of the
Employee’s employment by the Company for Cause shall be treated as a termination
of the Employee’s engagement by the Company pursuant to Section 5.2(i) of the
Stock Purchase Agreement for purposes of applying the repurchase provisions of
the Stock Purchase Agreement, (B) a termination of the Employee’s employment by
the Employee without Good Cause shall be treated as a termination of the
Employee’s engagement by the Employee without Good Reason for purposes of
applying the repurchase provisions of the Stock Purchase Agreement and (C) a
mutual termination of the Employee’s employment by the Company and the Employee
shall be considered to be a mutual termination of the Employee’s engagement for
purposes of applying the repurchase provisions of Section 5.1 of the Stock
Purchase Agreement.

(iii) The Employee’s right to demand that the Company repurchase a specified
number of Purchased Shares as set forth in Section 5.3 of the Stock Purchase
Agreement shall apply in the event that the Employee is terminated by the
Company without Cause or by the Employee for Good Cause.

 

4



--------------------------------------------------------------------------------

4. RESTRICTIVE COVENANTS.

(A) PROPRIETARY INFORMATION. The Employee recognizes and acknowledges that the
Proprietary Information (as defined below) is a valuable, special and unique
asset of the Company Group and its subsidiaries. As a result, both during the
Term and thereafter, the Employee shall not, without the prior written consent
of the Company, for any reason either directly or indirectly divulge to any
third-party or use for his own benefit, or for any purpose other than the
exclusive benefit of the Company Group and its subsidiaries, any non-public
confidential, proprietary, business and technical information or trade secrets
of the Company Group or any affiliate thereof (the “Proprietary Information”)
revealed, obtained or developed in the course of his current or prior engagement
with the Company Group, any of its subsidiaries or any predecessor companies
thereof. Proprietary Information shall include, but shall not be limited to the
following: the intangible personal property; technical information, including
research design, results, techniques and processes; computer codes or
instructions (including source and object code listings, program logic
algorithms, subroutines, modules or other subparts of computer programs and
related documentation, including program notation); computer processing systems
and techniques; concepts, layouts, flowcharts and specifications; know-how; any
associated user or service manuals or other like textual materials (including
any other data and materials used in performing the Employee’s duties); all
computer inputs and outputs (regardless of the media on which stored or
located); hardware and software configurations, designs, architecture and
interfaces; technical management information, including project proposals,
research plans, status reports, performance objectives and criteria, and
analyses of areas for business development; and business information, including
project, financial, accounting and personnel information, business strategies,
plans and forecasts, customer lists, customer information and sales and
marketing plans, efforts, information and data. In addition, “Proprietary
Information” shall include all information and materials received by the Company
Group, any of its subsidiaries or the Employee from a third party subject to an
obligation of confidentiality and/or non-disclosure of which Employee is aware.
Nothing contained herein shall restrict the Employee’s ability to make such
disclosures during the Term as Employee reasonably determines are appropriate in
the exercise of his business judgment as Chief Executive Officer of CC Media and
Executive Chairman of the Board of Directors of CC Outdoor or as may be
necessary to the effective and efficient discharge of the duties required
hereunder; to seek legal advice; or as such disclosures may be required by law
or as determined by counsel to the Company. Furthermore, nothing contained
herein shall restrict the Employee from divulging or using for his own benefit
or for any other purpose any Proprietary Information that is readily available
to the general public so long as such information did not become available to
the general public as a direct or indirect result of the Employee’s breach of
this Agreement. Failure by any of the Company Group or its subsidiaries to mark
any of the Proprietary Information as confidential or proprietary shall not
affect its status as Proprietary Information under the terms of this Agreement.

(B) NONCOMPETITION. The Employee acknowledges that the Employee’s services for
the Company Group are of a unique nature and are irreplaceable, and that the
Employee’s performance of such services to a competing business will result in
irreparable harm to the Company Group. Accordingly, during the Term and for a
period of eighteen (18) months thereafter, the Employee agrees that the Employee
shall not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or

 

5



--------------------------------------------------------------------------------

otherwise, and whether or not for compensation) or render services to any
“Competitor” (as defined on Exhibit D) engaged in a “Competitive Business” (as
defined below) in any locale of any country in which the Company Group conducts
business. Nothing in this Section 4(B) shall prohibit the Employee from being a
passive owner of not more than five percent (5%) of the equity securities of a
Competitor engaged in a Competitive Business, so long as the Employee has no
active participation in the business of such corporation. As used herein, the
term “Competitive Business” shall mean the business activities of the Company
Group and the Company Group’s subsidiaries and affiliates as presently
conducted, as conducted at any time during the Term, or (to the knowledge of
Employee) as planned to be conducted by the Company Group or the Company Group’s
subsidiaries or affiliates on the date of termination of the Term.
Notwithstanding the foregoing, the Employee’s performance of services and
activities related to the portfolio companies of Pilot Group LP and Pilot Group
II LP shall not constitute a breach of the provisions of this Section 4(B).
Notwithstanding anything set forth in this Section 4(B) to the contrary, the
Employee shall not be prohibited from becoming employed by an Eligible Entity
(as defined below) so long as the Employee does not provide any strategic,
day-to-day operational, or other direct services to any business unit of such
Eligible Entity that is a Competitive Business. For this purpose, an “Eligible
Entity” is an entity that has multiple business lines, one of which is a
Competitive Business, so long as the Competitive Business represents less than
fifteen percent (15%) of the revenue generated by the entity of which the
business unit is a part.

(C) NONSOLICITATION; NONINTERFERENCE. During the Term and for a period of
eighteen (18) months thereafter, the Employee agrees that the Employee shall
not, except in the furtherance of the Employee’s performance of his services to
the Company Group, directly or indirectly, individually or on behalf of any
other person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company Group or any of its subsidiaries or affiliates to
purchase goods or services then sold by the Company Group or any of its
subsidiaries or affiliates from another person, firm, corporation or other
entity or assist or aid any other person or entity in identifying or soliciting
any such customer, (ii) solicit, aid or induce any employee, representative or
agent of the Company Group or any of its subsidiaries or affiliates (other than
Steven Cutler and Employee’s executive assistant) to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company Group or
hire or retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(iii) interfere, or aid or induce any other person or entity in interfering,
with the relationship between the Company Group or any of its subsidiaries or
affiliates and any of their respective vendors, joint venturers or licensors. An
employee, representative or agent shall be deemed covered by this Section 4(C)
while so employed or retained and for a period of six (6) months thereafter.
This Section 4(C) shall not be violated by general advertising or solicitation
not specifically targeted at Company Group-related persons or entities; by sales
of advertising or similar products to customers of the Company Group except as
would violate Section 4(B); or by the Employee serving as a reference.
Notwithstanding the foregoing, the Employee’s performance of services and
activities related to the portfolio companies of Pilot Group LP and Pilot Group
II LP shall not constitute a breach of the provisions of this Section 4(C).

 

6



--------------------------------------------------------------------------------

(D) NONDISPARAGEMENT. The Employee agrees not to disparage the Company Group or
its affiliates or individuals whom Employee knows are its or their officers,
directors, employees, shareholders, agents or products, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation. The foregoing shall not be violated by truthful statements,
including statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings).

(E) ENFORCEMENT. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 4 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state. In the event of any violation of the provisions of this Section 4,
the Employee acknowledges and agrees that the post-termination restrictions
contained in this Section 4 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(F) REMEDIES. The Employee acknowledges and agrees that the Company Group’s
remedies at law for a breach or threatened breach of any of the provisions of
this Section 4 would be inadequate and, in recognition of this fact, the
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company Group, without posting any bond,
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available. It is also agreed
that the Company Group’s subsidiaries will have the right to enforce all of the
Employee’s obligations to that affiliate under this Agreement, including without
limitation, pursuant to this Section 4.

(G) FORFEITURE. In the event of a final judgment by a court of competent
jurisdiction that the Employee has breached any of the provisions of this
Section 4, the Employee shall forfeit the right to receive any further benefits
under this Agreement, but only after any and all permissible appeals from said
final judgment have been taken and adjudicated (or the deadline for such appeals
has elapsed without such appeals having been taken).

5. TERMINATION. The Employee’s employment with the Company may be terminated
under the following circumstances:

(A) DEATH. The Employee’s employment with the Company shall immediately
terminate upon his death.

(B) DISABILITY. The Company may terminate the Employee’s employment with the
Company if, as a result of the Employee’s incapacity due to physical or mental
illness, the Employee is unable to perform his duties under this Agreement on a
full-time basis for more than 180 days in any 12 month period, as determined by
the Company.

(C) TERMINATION BY THE COMPANY. The Company may terminate the Employee’s
employment without Cause, subject to the severance obligations in Section 6(C).

 

7



--------------------------------------------------------------------------------

The Company may also terminate his employment for Cause. A termination for
“Cause” must be for one or more of the following reasons, as determined by the
Board reasonably and in good faith: (i) conduct by the Employee constituting a
material act of willful misconduct in connection with the performance of his
duties; (ii) continued, willful and deliberate non-performance by the Employee
of his duties hereunder (other than by reason of the Employee’s physical or
mental illness, incapacity or disability) where such non-performance has
continued for more than 15 business days following written notice of such
non-performance; (iii) the Employee’s refusal or failure to follow lawful
directives consistent with Employee’s job responsibilities where such refusal or
failure has continued for more than 15 business days following written notice of
such refusal or failure; (iv) a criminal conviction of, or a plea of nolo
contendere by, the Employee for a felony or material violation of any securities
law, including, without limitation, conviction of fraud, theft, or embezzlement
or a crime involving moral turpitude; (v) a material breach by the Employee of
any of the provisions of this Agreement or (vi) a material violation by the
Employee of the Company’s employment policies regarding harassment; provided,
however, that Cause shall not exist under clauses (i), (iii), (v) or (vi) unless
Employee has been given written notice specifying the act, omission, or
circumstances alleged to constitute Cause and Employee fails to cure or remedy
such act, omission, or circumstances within fifteen (15) business days after
receipt of such notice.

(D) TERMINATION BY EMPLOYEE FOR GOOD CAUSE. The Employee may also terminate this
Agreement at any time for “Good Cause,” which is defined as one of the
following: (i) a repeated willful failure of Company to comply with a material
term of this Agreement after written notice by the Employee specifying the
alleged failure; or (ii) a substantial and adverse change in the Employee’s
position, material duties, responsibilities, or authority; or (iii) a
substantial reduction in the Employee’s material duties, responsibilities or
authority. If the Employee elects to terminate this Agreement for “Good Cause”
as described above in this paragraph, the Employee must provide the Company
written notice within thirty (30) days of the occurrence of “Good Cause,” after
which the Company shall have fifteen (15) business days within which to cure. If
in spite of the Company’s efforts to cure, the Employee still elects to
terminate this Agreement, he must do so within ten (10) days after the end of
the cure period. Nothing in this Agreement is intended to prevent Employee from
terminating his employment or this Agreement without Good Cause.

6. COMPENSATION UPON TERMINATION.

(A) DEATH OR DISABILITY. If the Employee’s employment with the Company
terminates due to the Employee’s death pursuant to Section 5(A) or due to the
Employee’s disability pursuant to Section 5(B), the Company will pay to the
Employee or, in the event of the Employee’s death, such person as the Employee
shall designate in a notice filed with the Company or, if no such person is
designated, to the Employee’s estate, (i) within 45 days of said termination (or
such earlier date as may be required by applicable law), a lump sum amount equal
to the Employee’s accrued and unpaid Base Salary; (ii) any earned by unpaid
performance bonus for a previous year (an “Earned Bonus”); (iii) the Employee’s
prorated performance bonus set forth in Section 3(B), if any (See Exhibit B),
based on actual results for such year (determined by multiplying the amount of
such bonus which would be due for the full fiscal year by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that the Employee is employed by the Company and the denominator of which is
365) payable at the

 

8



--------------------------------------------------------------------------------

same time bonuses for such year are paid to other senior executives of the
Company; and (iv) any payments to which the Employee’s spouse, beneficiaries, or
estate may be entitled under any applicable employee benefit plan (according to
the terms of such plans and policies). If the Employee or his estate has signed
and returned (and has not revoked) a severance agreement and general release of
claims in a form and manner satisfactory to Company (such an agreement and
release, the “Release”) by the sixtieth (60th) day following the Employee’s date
of termination, the Company will reimburse the Employee or his estate for all
COBRA premium payments paid by Employee or his estate for continuation of
healthcare coverage during the 18-month period following the Employee’s date of
termination; provided that no payments hereunder shall be made until the 60th
day following the Employee’s date of termination (with the first payment
including all amounts that would otherwise have been made prior to such date)
and payments hereunder shall not be made, and the Employee and his estate shall
forfeit any right to such payments, if the Employee or his estate revokes, or
attempts to revoke, the Release.

(B) TERMINATION BY THE COMPANY FOR CAUSE. If the Employee’s employment with the
Company is terminated by the Company for Cause pursuant to Section 5(C), the
Company will, within 45 days of said termination (or such earlier date as may be
required by applicable law), pay in a lump sum amount to the Employee his
accrued and unpaid Base Salary and any payments to which he may be entitled
under any applicable employee benefit plan (according to the terms of such plans
and policies).

(C) NON-RENEWAL BY THE COMPANY; TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY
THE EMPLOYEE FOR GOOD CAUSE. If the Employee’s employment with the Company is
terminated by the Company without Cause pursuant to Section 5(C) or if the
Company terminates the Employee’s employment without Cause following its notice
of non-renewal in accordance with Section 1, in each case, the Employment Period
(and the Employee’s employment) shall end on a date to be determined by Company,
or if the Employee’s employment with the Company is terminated by the Employee
for Good Cause pursuant to Section 5(D), the Company will, within 45 days of
said termination (or such earlier date as may be required by applicable law),
pay in a lump sum amount to the Employee his accrued and unpaid Base Salary, any
Earned Bonus and any payments to which he may be entitled under any applicable
employee benefit plan (according to the terms of such plans and policies). In
addition, if the Employee has signed and returned (and has not revoked) the
Release by the sixtieth (60th) day following the Employee’s date of termination,
the Company will (1) pay to the Employee, in periodic ratable installment
payments twice per month over a period of two years following such date of
termination in accordance with ordinary payroll practices and deductions in
effect on the date of termination, an aggregate amount equal to two times the
sum of the Employee’s Base Salary and Target Bonus, (2) reimburse the Employee
for all COBRA premium payments paid by Employee for continuation of healthcare
coverage during the 18-month period following the Employee’s date of termination
and (3) and pay to the Employee his prorated performance bonus set forth in
Section 3(B), if any (See Exhibit B), based on actual results for such year
(determined by multiplying the amount of such bonus which would be due for the
full fiscal year by a fraction, the numerator of which is the number of days
during the fiscal year of termination that the Employee is employed by the
Company and the denominator of which is 365) payable at the same time bonuses
for such year are paid to other senior executives of the Company; provided that
no payments hereunder shall be made until the 60th day following the Employee’s
date of termination (with the first payment including all amounts that would

 

9



--------------------------------------------------------------------------------

otherwise have been made prior to such date) and payments hereunder shall not be
made, and the Employee shall forfeit any right to such payments, if the Employee
revokes, or attempts to revoke, the Release.

(D) NON-RENEWAL BY THE EMPLOYEE OR TERMINATION BY THE EMPLOYEE WITHOUT GOOD
CAUSE. If the Employee gives notice of non-renewal under Section 1 or if the
Employee’s employment with the Company is terminated by the Employee without
Good Cause, employment shall end on the date set forth in Employee’s notice of
resignation or of non-renewal or such earlier date as is determined by Company
and the Company will, within 45 days, pay in a lump sum amount to the Employee
his accrued and unpaid base salary, any Earned Bonus and any payments to which
he may be entitled under any applicable employee benefit plan (according to the
terms of such plans and policies).

(E) EFFECT OF COMPLIANCE WITH COMPENSATION UPON TERMINATION PROVISIONS. Upon
complying with Sections 6(A) through 6(D) above, as applicable, the Company will
have no further obligations to the Employee except as otherwise expressly
provided under this Agreement or as required under any employee benefit plan or
program, provided that such compliance will not adversely affect or alter the
Employee’s rights under any employee benefit plan of the Company in which the
Employee has a vested interest, unless, otherwise provided in such employee
benefit plan or any agreement or other instrument attendant thereto.

(F) NONQUALIFIED DEFERRED COMPENSATION. To the extent that the payment of any
amount under this Section 6 constitutes “nonqualified deferred compensation” for
purposes of Section 409A (as defined in Section 14), any such payment scheduled
to occur during the first sixty (60) days following termination of employment
shall not be paid until the sixtieth (60th) day following such termination and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto. If the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of Section 409A(a)(2)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”), any amounts to which the Employee
is entitled under this Section 6 that constitute “non-qualified deferred
compensation” under Code Section 409A and would otherwise be payable prior to
the earlier of (1) the 6-month anniversary of the Employee’s date of termination
and (2) the date of the Employee’s death (the “Delay Period”) shall instead be
paid in a lump sum immediately upon (and not before) the expiration of the Delay
Period to the extent required under Code Section 409A.

7. PARTIES BENEFITED; ASSIGNMENTS; SURVIVAL. This Agreement shall be binding
upon the Employee, his heirs and his personal representative or representatives,
and upon the Company and its respective successors and assigns. Neither this
Agreement nor any rights or obligations hereunder may be assigned by the
Employee, other than by will or by the laws of descent and distribution. The
provisions of Sections 4-17 shall survive any termination of the Term or this
Agreement.

8. NOTICES. Any notice provided for in this Agreement will be in writing and
will be deemed to have been given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid. If to
the Board or the Company Group, the notice will be sent to Chief Legal Officer,
Clear Channel Communications, Inc., 200 E. Basse

 

10



--------------------------------------------------------------------------------

Road, San Antonio, TX 78209 and a copy of the notice will be sent to Jon A.
Ballis P.C., Kirkland & Ellis LLP, 300 N. LaSalle, Chicago, IL 60654. If to the
Employee, the notice will be sent to the Employee’s last known address within
the Company’s records. Such notices may alternatively be sent to such other
address as any party may have furnished to the other in writing in accordance
with this Agreement, except that notices of change of address shall be effective
only upon receipt.

9. DEFINITION OF COMPANY. As used in this Agreement, the term “Company” shall
include any of its or their present and future divisions, operating companies,
subsidiaries and affiliates.

10. LITIGATION AND REGULATORY COOPERATION. During and after the Employee’s
employment, the Employee shall reasonably cooperate with the Company Group in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company Group which
relate to events or occurrences that transpired while the Employee was employed
by the Company; provided, however, that such cooperation shall not materially
and adversely affect the Employee or expose the Employee to an increased
probability of civil or criminal litigation. The Employee’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company Group at mutually convenient times.
During and after the Employee’s employment, the Employee also shall cooperate
fully with the Company Group in connection with any investigation or review of
any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Employee was
employed by the Company. For the avoidance of doubt, Employee’s performance
under this paragraph will be at times convenient to the Employee, and Employee
will not be expected to alter personal or other business travel or engagements
in order to meet said obligations. The Company will provide private air travel
to the Employee in connection with his performance under this paragraph and will
reimburse the Employee for all reasonable costs and expenses incurred in
connection thereto, including, but not limited to, reasonable attorneys’ fees
and costs.

11. INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES. The Company shall indemnify
the Employee to the fullest extent permitted by law, in effect at the time of
the subject act or omission, and shall advance to the Employee reasonable
attorneys’ fees and expenses as such fees and expenses are incurred (subject, to
the extent required by applicable law, to an undertaking from the Employee to
repay such advances if it shall be finally determined by a judicial decision
which is not subject to further appeal that the Employee was not entitled to the
reimbursement of such fees and expenses), and the Employee will be entitled to
the protection of any insurance policies that the Company may elect to maintain
generally for the benefit of its directors and officers against all costs,
charges and expenses incurred or sustained by him in connection with any action,
suit or proceeding to which he may be made a party by reason of his being or
having been a director, officer or employee of the Company or any of its
subsidiaries, or his serving or having served any other enterprise as a
director, officer or employee at the request of the Company (other than any
dispute, claim or controversy arising under or relating to this Agreement). The
Company covenants to maintain during the Employee’s employment for the benefit
of the Employee (in his capacity as an officer of the Company) Directors and
Officers Insurance providing benefits to the Employee no less

 

11



--------------------------------------------------------------------------------

favorable, taken as a whole, than the benefits provided to the other similarly
situated employees of the Company by the Directors and Officers Insurance
maintained by the Company on the date hereof; provided, however, that the Board
may elect to terminate Directors and Officers Insurance for all officers and
directors, including the Employee, if the Board determines in good faith that
such insurance is not commercially available.

12. GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware (without regard
to its choice of law provisions). Each of the parties agrees that any dispute
between the parties shall be resolved only in the courts of the State of
Delaware or the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or the Employee’s services to the Company Group or
any affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that the Employee or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Employee’s
services to the Company Group or any affiliate of the Company Group, or the
Employee’s or the Company’s performance under, or the enforcement of, this
Agreement, (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at the
Employee’s or the Company’s address as provided in Section 8 hereof (or to such
other address as the Employee may have on file with the Company’s records), and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Delaware.

13. REPRESENTATIONS AND WARRANTIES OF THE EMPLOYEE. The Employee represents and
warrants to the Company that he is under no contractual or other restriction
which is inconsistent with the execution of this Agreement, the performance of
his duties hereunder or the other rights of Company hereunder.

14. SECTION 409A COMPLIANCE.

(A) It is the intent of the Company and the Employee that the payments and
benefits under this Agreement shall comply with, or be exempt from, Section 409A
and applicable regulations and guidance thereunder (collectively, “Section
409A”) of the Code and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance with, or be exempt from,
Section 409A.

 

12



--------------------------------------------------------------------------------

(B) Notwithstanding anything herein to the contrary, a termination of the
Employment Period shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A (which, by
definition, includes a separation from any other entity that would be deemed a
single employer together with the Company for this purpose under Section 409A),
and for purposes of any such provision of this Agreement, references to a
“termination”, “termination of the Employment Period”, “termination of
employment” or similar terms shall mean “separation from service.”

(C) To the extent any reimbursements or in-kind benefits under this Agreement
constitute “non-qualified deferred compensation” for purposes of Section 409A,
(i) all such expenses or other reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (ii) any right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit, and (iii) no such reimbursement, expenses eligible for
reimbursement or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(D) For purposes of Section 409A, the Employee’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the Company’s sole discretion.

15. MISCELLANEOUS. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof. This Agreement supersedes any prior
written or oral agreements or understandings between the parties relating to the
subject matter hereof, including, without limitation, the Consulting Agreement.
No modification or amendment of this Agreement shall be valid unless in writing
and signed by or on behalf of the parties hereto. The failure of a party to
require performance of any provision of this Agreement shall in no manner affect
the right of such party at a later time to enforce any provision of this
Agreement. A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall, for any reason and to
any extent, be held invalid or unenforceable, such invalidity and
unenforceability shall not affect the remaining provisions hereof or the
application of such provisions to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. The headings in this
Agreement are inserted for convenience of reference only and shall not be a part
of or control or affect the meaning of any provision hereof. This Agreement may
be executed simultaneously in two or more counterparts, any one of which need
not contain the signatures of more than one party, but all such counterparts
taken together shall constitute one and the same Agreement.

 

13



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date set forth below:

 

DATE: October 2, 2011

   

CC MEDIA HOLDINGS, INC.

   

By:

 

/s/ Robert H. Walls, Jr.

   

Name:     Robert H. Walls, Jr.

   

Title:       Executive Vice President, General
Counsel and Secretary

DATE: October 2, 2011

   

ROBERT PITTMAN

   

/s/ Robert W. Pittman

   

With respect to Section 3(G)(ii) only:

 

DATE: October 2, 2011

   

PITTMAN CC, LLC

   

By:

 

/s/ Robert W. Pittman        

   

Name: Robert W. Pittman

   

Title:

Robert Pittman Employment Agreement Signature Page



--------------------------------------------------------------------------------

Exhibit A

Any Pilot Group boards

Alliance for Lupus Research

New York Public Theater

New York City Ballet

Robin Hood Foundation

Rock and Roll Hall of Fame

 

A-1



--------------------------------------------------------------------------------

Exhibit B - Performance Bonus Calculation

For each calendar year ending during the Term, the Employee may earn a
Performance Bonus in accordance with this Exhibit B. A Performance Bonus shall
be earned only to the extent determined in accordance with this Exhibit B and
only if the Employee is employed by the Company on December 31 of the calendar
year to which the Performance Basis relates.

The Employee’s performance objectives will be established by the Board of
Directors of CC Media or its Compensation Committee (the “Committee”) after
consultation with the Employee no later than the earlier of the date that is
ninety (90) days after the commencement of the performance period or the day
prior to the date on which twenty-five percent (25%) of the performance period
has elapsed. The performance period will be the calendar year or such other
shorter or longer period designated by the Committee during which performance
will be measured in order to determine the Employee’s entitlement to receive
payment of a Performance Bonus.

When setting the Employee’s performance objectives, the Committee after
consultation with the Employee shall specify the level or levels of performance
required to be attained with respect to each objective in order that the
Employee shall become entitled to receive payment of a performance bonus. The
aggregate target performance bonus that may be earned when all of the Employee’s
performance objectives are achieved shall be not less than One Million Six
Hundred and Fifty Thousand Dollars ($1,650,000.00) (the “Target Bonus”) for the
calendar year to which the bonus relates when the performance period is a
calendar year. The Target Bonus shall vary on a pro rata basis for performance
periods shorter or longer than a calendar year.

Performance objectives may be expressed in terms of any of the following
business criteria with respect to the Company Group or any particular business
unit of the Company Group or any direct or indirect subsidiary thereof: revenue
growth, earnings before interest, taxes, depreciation and amortization
(“EBITDA”), EBITDA growth, operating income before depreciation and amortization
and non-cash compensation expense (“OIBDAN”), OIBDAN growth, funds from
operations, funds from operations per share and per share growth, cash available
for distribution, cash available for distribution per share and per share
growth, operating income and operating income growth, net earnings, earnings per
share and per share growth, return on equity, return on assets, share price
performance on an absolute basis and relative to an index, improvements in
attainment of expense levels, improvements in ratings, implementing or
completion of critical projects, or improvement in cash-flow (before or after
tax). These objectives may be measured over a periodic, annual, cumulative or
average basis and may be established on a corporate-wide basis or established
with respect to one or more operating units, divisions, subsidiaries, acquired
businesses, minority investments, partnerships or joint ventures.

 

B-1



--------------------------------------------------------------------------------

Exhibit C - Form Option Grant Agreement

EXECUTIVE OPTION AGREEMENT

Optionee: Robert Pittman

This Option and any securities issued upon exercise of this Option are subject
to restrictions on transfer and requirements of sale and other provisions as set
forth below.

CC MEDIA HOLDINGS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

This stock option (the “Option”) is granted by CC Media Holdings, Inc., a
Delaware corporation (the “Company”), to the Optionee, pursuant to the Company’s
2008 Executive Incentive Plan (as amended from time to time, the “Plan”). For
the purpose of this Executive Option Agreement (the “Agreement”), the “Grant
Date” shall mean October 2, 2011.

1. Grant of Option. The Agreement evidences the grant by the Company on the
Grant Date to the Optionee of an option to purchase, in whole or in part, on the
terms provided herein and in the Plan, 830,000 shares of Class A Common Stock,
par value $.001 per share (the “Shares”), at $36.00 per Share.

The Option evidenced by this Agreement is not intended to qualify as an
incentive stock option under Section 422 of the Code.

2. Vesting.

(A) During Employment. During the Optionee’s Employment, this Option shall vest
and become exercisable with respect to 20% of the Option on each of the first,
second, third, fourth and fifth anniversaries of the Grant Date.

(B) Change of Control. Notwithstanding any other provision of this Section 2, in
the event of a Change of Control, 100% of the then outstanding and unvested
Options shall vest and become immediately exercisable.

(C) Termination of Employment.

(i) Notwithstanding any other provision of this Section 2 and subject to
Section 2(c)(ii) and Section 2(c)(iii) below, automatically and immediately upon
the cessation of Employment, all outstanding and unvested Options shall
terminate.

(ii) Notwithstanding Section 2(c)(i), in the event the Optionee’s Employment is
terminated by the Company without Cause or by Optionee for “Good Cause” (as
defined in the Optionee’s Employment Agreement with the Company, dated
October 2, 2011), in each case, within the twelve (12) month

 

C-1



--------------------------------------------------------------------------------

period following an Illiquid Change of Control, 100% of the then outstanding and
unvested Options shall vest and become immediately exercisable.

(iii) Notwithstanding Section 2(c)(i), in the event the Optionee’s Employment is
terminated by the Company without Cause or by Optionee for “Good Cause” (other
than under the circumstances described in Section 2(c)(ii) above) the portion of
the then outstanding and unvested Option that would have vested in the twelve
(12) month period following the date of such termination had the Optionee
remained continuously employed with the Company for such period shall vest and
become immediately exercisable.

Notwithstanding the foregoing (but subject to any contrary provision of this
Agreement or any other written agreement between the Company and the Optionee
with respect to vesting and termination of Awards granted under the Plan), no
Options shall vest or shall become eligible to vest on any date specified above
unless the Optionee is then, and since the Grant Date has continuously been
(except for approved leave of absence), an Employee.

3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Optionee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan. In addition to
the methods of payment otherwise permitted by the Plan, the Administrator shall,
at the election of the Optionee, hold back Shares from an Option having a Fair
Market Value equal to the exercise price in payment of the Option exercise
price. The latest date on which this Option may be exercised (the “Final
Exercise Date”) is the date which is the tenth anniversary of the Grant Date,
subject to earlier termination in accordance with the terms and provisions of
the Plan and this Agreement. Notwithstanding the foregoing, and subject to the
provisions of Section 2(b) above, the following rules will apply if the
Optionee’s Employment ceases in all circumstances: automatically and immediately
upon the cessation of Employment, this Option will cease to be exercisable and
will terminate except that:

(a) any portion of this Option held by the Optionee or the Optionee’s Permitted
Transferees, if any, immediately prior to the termination of the Optionee’s
Employment for any reason other than death or Disability, to the extent then
vested and exercisable, will remain exercisable for the shorter of (i) the six
(6) month period following the date of such termination of Employment or
(ii) the period ending on the Final Exercise Date, and will thereupon terminate;
and

(b) any portion of this Option held by the Optionee or the Optionee’s Permitted
Transferees, if any, immediately prior to the termination of the Optionee’s
Employment by reason of death or Disability, to the extent then vested and
exercisable, will remain exercisable for the shorter of (i) the one year period
ending with the first anniversary of the Optionee’s death or Disability, as the
case may be, or (ii) the period ending on the Final Exercise Date, and will
thereupon terminate.

(c) Notwithstanding the foregoing, the period in which to exercise a vested
Option shall be extended by an additional six (6) months, but in no event beyond
the Final Exercise Date, if both of the following conditions occur during the
six (6) month

 

C-2



--------------------------------------------------------------------------------

period following the date of Optionee’s termination of employment: (I) the
average of the closing values of the Dow Jones Industrial Average (as reported
by the Wall Street Journal) for the ten (10) consecutive trading days
immediately prior to the date the Option would otherwise expire under Sections
3(a) or 3(b), as applicable (such period, the “Exercise Measurement Period”), is
at least twenty percent (20%) less than that for the ten (10) consecutive
trading days ending on the date of Optionee’s termination of employment (such
period, the “Base Measurement Period”) and (ii) the average closing price of the
Shares as reported on the principle exchange on which they are listed for
trading during the Exercise Measurement Period is at least twenty-five percent
(25%) less than the average closing price of the Shares reported on such
exchange for the Base Measurement Period.

4. Withholding. No Shares will be transferred pursuant to the exercise of this
Option unless and until the person exercising this Option shall have remitted to
the Company an amount sufficient to satisfy any federal, state, or local
withholding tax requirements, or shall have made other arrangements satisfactory
to the Company with respect to such taxes. The Administrator may, in its sole
discretion, hold back Shares otherwise receivable upon exercise of the Option or
permit an Optionee to tender previously owned shares of Stock in satisfaction of
tax withholding requirements (but not in excess of the applicable minimum
statutory withholding rate).

5. Nontransferability of Option. This Option is not transferable by the Optionee
other than by will or the applicable laws of descent and distribution, and is
exercisable during the Optionee’s lifetime only by the Optionee.

6. Restrictions on Shares.

(a) Transferability of Shares. Except as provided in this Section 6, no Transfer
of Shares received upon exercise of the Option (“Received Shares”) by the
Optionee is permitted:

(i) Permitted Transferees. The Optionee may Transfer any and all Received Shares
to a Permitted Transferee, provided that such Permitted Transferee shall become
a party to and subject to the terms and conditions of this Agreement. Prior to
the initial Transfer of any Received Shares to a given Permitted Transferee
pursuant to this Section 6(a) and as a condition thereto, the Permitted
Transferee shall execute a written agreement in a form provided by the Company
under which such Permitted Transferee shall become subject to all provisions of
this Agreement to the extent applicable to the Received Shares, including
without limitation Sections 6, 7 and 10.

(ii) Public Transfers. After the third anniversary of the closing of a Qualified
Public Offering, the Optionee may Transfer any or all Received Shares to the
public pursuant to Rule 144 under the Securities Act of 1933, as amended (“Rule
144”).

(iii) Sale Rights on Termination Due to Death or Disability. Upon the Optionee’s
termination of Employment due to death or Disability, the Optionee and his or
her Permitted Transferees will have the right, subject to Sections

 

C-3



--------------------------------------------------------------------------------

6(a)(v) and 6(a)(vi), to sell to the public pursuant to Rule 144 at any time
during the one-year period following the effective date of such termination all
or any portion of the Received Shares, notwithstanding that such a Transfer
might not otherwise then be permitted by Section 6(a)(ii).

(iv) Release of Received Shares. If prior to the third anniversary of the
closing of a Qualified Public Offering, any Investor makes a Transfer of its
Equity Shares to any Person (other than a Transfer to any other Investor or
Sponsor or to any of the respective Affiliates or Affiliated Funds of any such
Investor or Sponsor), then the Optionee will be permitted to Transfer, pursuant
to Rule 144, that portion of the Optionee’s Received Shares that bears the same
proportion to the total number of Shares with respect to which this Option is
then vested and exercisable and Received Shares then owned by the Optionee as
the number of Equity Shares that were Transferred by such Investor bears to the
total number of Equity Shares that were owned by all Investors immediately prior
to such Transfer.

(v) Legal Restrictions; Other Restrictions. The restrictions on Transfer
contained in this Agreement, including those specified in this Section 6, are in
addition to any prohibitions and other restrictions on transfer arising under
any applicable laws, rules or regulations, and the Optionee may not Transfer
Received Shares to any other Person unless the Optionee first takes all
reasonable and customary steps, to the reasonable satisfaction of the Company,
to ensure that such Transfer would not violate, or be reasonably expected to
restrict or impair the respective business activities of the Company or any of
its subsidiaries under, any applicable laws, rules or regulations, including
applicable securities, antitrust or U.S. federal communications laws, rules and
regulations. The restrictions on Transfer contained in this Agreement are in
addition to any other restrictions on Transfer to which the Optionee may be
subject, including any restrictions on Transfer contained in the Company’s
certificate of incorporation (including restrictions therein relating to federal
communications laws), or any other agreement to which the Optionee is a party or
is bound or any applicable lock-up rules and regulations of any national
securities exchange or national securities association.

(vi) Impermissible Transfers. Any Transfer of Received Shares not made in
compliance with the terms of this Section 6 shall be null and void ab initio,
and the Company shall not in any way give effect to any such Transfer.

(vii) Period. Upon the occurrence of a Change of Control, all the Transfer
restrictions of this Section 6 shall terminate.

(b) Drag Rights.

(i) Sale Event Drag Along. If the Company notifies the Optionee in writing that
it has received a valid Drag Along Sale Notice (as defined in the Stockholders
Agreement) pursuant to the Stockholders Agreement and that Capital IV has
informed the Company that it desires to have the Optionee participate in the
transaction that is the subject of the Drag Along Sale Notice,

 

C-4



--------------------------------------------------------------------------------

then the Optionee shall be bound and obligated to Transfer in such transaction
the percentage of the aggregate number of Shares with respect to which this
Option is then vested and exercisable and Received Shares then held by the
Optionee that the Company notifies the Optionee is equal to the percentage of
Equity Shares held by the Sponsors and their Affiliates that the Sponsors and
Affiliates are transferring in such transaction, on the same terms and
conditions as the Sponsors and their Affiliates with respect to each Equity
Share Transferred. With respect to a given transaction that is the subject of a
Drag Along Notice, the Optionee’s obligations under this Section 6(b) shall
remain in effect until the earlier of (1) the consummation of such transaction
and (2) notification by the Company that such Drag Along Sale Notice has been
withdrawn.

(ii) Waiver of Appraisal Rights. The Optionee agrees not to demand or exercise
appraisal rights under Section 262 of the Delaware General Corporate Law, as
amended, or otherwise with respect to any transaction subject to this
Section 6(b), whether or not such appraisal rights are otherwise available.

(iii) Further Assurances. The Optionee shall take or cause to be taken all such
actions as requested by the Company or Capital IV in order to consummate any
transaction subject to this Section 6(b) and any related transactions, including
but not limited to the exercise of vested Options and the execution of
agreements and other documents requested by the Company.

(iv) Period. The foregoing provisions of this Section 6(b) shall terminate upon
the occurrence of a Change of Control.

(c) Lock-Up. The Optionee agrees that in connection with a Public Offering, upon
the request of the Company or the managing underwriters(s) of such Public
Offering, the Optionee will not Transfer, make any short sale of, loan, grant
any option for the purchase of, pledge, enter into any swap or other arrangement
that transfers any of the economic ownership, or otherwise encumber or dispose
of the Option or any portion thereof or any of the Received Shares for such
period as the Company or such managing underwriter(s), as the case may be, may
request, commencing on the effective date of the registration statement relating
to such Public Offering and continuing for not more than 90 days (or 180 days in
the case of any Public Offering up to and including the Qualified Public
Offering), except with the prior written consent of the Company or such managing
underwriter(s), as the case may be. The Optionee also agrees that he or she will
sign a “lock up” or similar arrangement in connection with a Public Offering on
terms and conditions that the Company or the managing underwriter(s) thereof
deems necessary or desirable.

(d) Other Agreements. If the Optionee is otherwise party to a stockholders
agreement or other similar agreement (including any side letter thereto),
applicable to equity issued by the Company or its Affiliates, the Company may,
in its sole discretion, choose to apply any of the terms of such agreement(s) in
lieu of any of the terms of Sections 6 or 7 of this Agreement

 

C-5



--------------------------------------------------------------------------------

7. Grant of Proxy. To the extent permitted by law, the Optionee hereby grants to
Capital IV an irrevocable proxy coupled with an interest, with full power of
substitution, to vote such Optionee’s Received Shares as Capital IV sees fit on
all matters related to (i) the election of members of the Board, (ii) any
transaction subject to Section 6(b) herein or (iii) any amendment to the
Company’s certificate of incorporation to increase the number of shares of
common stock authorized thereunder. Such proxy shall be valid and remain in
effect until the earlier of (1) the occurrence of a Change of Control and
(2) with respect to any particular matter, the latest date permitted by
applicable law.

8. Status Change. Upon the termination of the Optionee’s Employment, this Option
shall continue or terminate, as and to the extent provided in the Plan and this
Agreement.

9. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Optionee at any time,
or affect any right of such Optionee to terminate his or her Employment at any
time.

10. Non-Competition, Non-Solicitation, Non-Disclosure. The Board shall have the
right to cancel, modify, rescind, suspend, withhold or otherwise limit or
restrict this Option, including, without limitation, canceling or rescinding
this Option if a court of competent jurisdiction issued a final judgment
determining that the Optionee has materially violated any non-competition or
non-solicitation or non-disclosure agreement with the Company (but only after
any and all permissible appeals from said final judgment have been taken and
adjudicated, or the deadline for such appeals has elapsed without such appeals
having been taken) and such violation has not been authorized in advance in a
specific written waiver from the Company. In addition, in the event of any such
adjudged material violation of such agreement (without the advance written
consent of the Company) that occurs during the period following termination of
employment covered by any such agreement, the Company may require that (i) the
Optionee sell to the Company Received Shares then held by the Optionee for a
purchase price equal to the aggregate exercise price of the Options and (ii) the
Optionee remit or deliver to the Company (1) the amount of any gain realized
upon the sale of any such Received Shares, and (2) any consideration received
upon the exchange of any such Received Shares (or the extent that such
consideration was not received in the form of cash, the cash equivalent thereof
valued at the time of the exchange). The Company shall have the right to offset,
against any Shares and any cash amounts due to the Optionee under or by reason
of Optionee’s holding this Option, any amounts to which the Company is entitled
as a result of Optionee’s violation of the terms of any non-competition,
non-solicitation or non-disclosure agreement with the Company. Accordingly,
Optionee acknowledges that (i) the Company may withhold delivery of Shares,
(ii) the Company may place the proceeds of any sale or other disposition of
Shares in an escrow account of the Company’s choosing pending resolution of any
dispute with the Company, and (iii) the Company has no liability for any
attendant market risk caused by any such delay, withholding, or escrow. The
Optionee acknowledges and agrees that the calculation of damages from a breach
of an agreement with the Company or of any duty to the Company would be
difficult to calculate accurately and that the right to offset or other remedy
provided for herein is reasonable and not a penalty. The Optionee further agrees
not to challenge the reasonableness of such provisions even

 

C-6



--------------------------------------------------------------------------------

where the Company rescinds, delays, withholds or escrows Shares or proceeds or
uses those Shares or proceeds as a setoff.

11. Provisions of the Plan. This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Optionee. By exercising all or any part of this Option, the Optionee
agrees to be bound by the terms of the Plan and this Agreement. In the event of
any conflict between the terms of the Plan and this Agreement, the terms of this
Agreement shall control.

12. Definitions. The initially capitalized terms Optionee and Grant Date shall
have the meanings set forth on the first page of this Agreement; initially
capitalized terms not otherwise defined herein shall have the meaning provided
in the Plan, and, as used herein, the following terms shall have the meanings
set forth below:

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. For the
purposes of this Agreement, “control” (including, with correlative meanings, the
terms “controlling,” “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise. For purposes of this Agreement, none of the Company or any of its
subsidiaries will be considered an Affiliate of any Sponsor or any of their
respective Affiliates or Affiliated Funds.

“Affiliated Fund” means, with respect to any specified Person, (a) an investment
fund that is an Affiliate of such Person or that is advised by the same
investment adviser as such Person or by an Affiliate of such investment adviser
or such Person or, with respect to a Person that is a Sponsor or an Affiliate of
a Sponsor, (b) any partnership, limited liability company or other legal entity
controlled (i) jointly by the Sponsors and/or their respective Affiliates or
(ii) individually by a single Sponsor and/or its Affiliates, in each case
(i) and (ii) that is formed to invest directly or indirectly in the Company.

“Capital IV” means Clear Channel Capital IV, LLC, a Delaware limited liability
company formed and jointly controlled by the Sponsors, and its successors and/or
assigns.

“Capital V” means Clear Channel Capital V, L.P., a Delaware limited partnership
formed and jointly controlled by the Sponsors, and its successors and/or
assigns.

“Change of Control” means (a) any consolidation or merger of the Company with or
into any other corporation or other Person, or any other corporate
reorganization or transaction (including the acquisition of capital stock of the
Company), whether or not the Company is a party thereto, after which the
Sponsors and their respective Affiliated Funds and Affiliates do not directly or
indirectly control capital stock representing more than 25% of the economic
interests in and 25% of the voting power of the Company or other surviving
entity immediately after such consolidation, merger, reorganization or
transaction; (b) any stock sale or other transaction or series of related
transactions, whether or not the Company is a party thereto, after which in

 

C-7



--------------------------------------------------------------------------------

excess of 50% of the Company’s voting power is owned directly or indirectly by
any Person and its “affiliates” or “associates” (as such terms are defined the
Securities Exchange Act of 1934, as amended and the rules thereunder), other
than the Sponsors and their respective Affiliated Funds and Affiliates (or a
group of Persons that includes such Persons); or (c) a sale of all or
substantially all of the assets of the Company to any Person and the
“affiliates” or “associates” of such Person (or a group of Persons acting in
concert), other than the Sponsors and their respective Affiliated Funds and
Affiliates (or a group of Persons that includes such Persons); provided that a
Change of Control shall not include any transaction where the Sponsors and their
Affiliated Funds and Affiliates do not receive cash as a direct result of such
transaction in an amount equal to at least seventy five percent (75%) of the
aggregate value of their equity interest in the Company immediately prior to
such transaction (a Change of Control without regard to the last proviso of this
definition shall be referred to as, an “Illiquid Change of Control”).
Notwithstanding anything to the contrary in this Agreement, in the event of any
sale (or exchange) by the Sponsors and their Affiliated Funds and Affiliates of
all or any part of their equity or other ownership interest in the Company to an
independent third party, Optionee shall have the right to sell (or exchange, if
applicable) a proportionate number of the aggregate Shares subject to this
Option, and, to the extent Optionee elects to participate with such Shares in
such sale (or exchange) on the same basis as the Sponsors and their Affiliated
Funds and Affiliates, any of Optionee’s Options that are at the time of such
transaction outstanding and unvested shall immediately vest and become
exercisable to the extent necessary (after taking into account previously vested
Options) to participate in such sale (or exchange) with such Shares. By way of
example, (i) if Sponsors and/or their Affiliated Funds and Affiliates sell 50%
of their interest in the Company, (ii) Optionee elects to sell 50% of the
aggregate Shares subject to this Option in such transaction, and (iii) less than
50% of this Option has previously vested, Optionee shall vest in an additional
number of Options to increase the aggregate number of Options that have vested
to 50%. The terms and conditions of such participation right shall be the same
as set forth in section 8.1 of the Stock Purchase Agreement, dated November 15,
2010, by and among CC Media Holdings, Inc., Clear Channel Capital IV, LLC, Clear
Channel Capital V, L.P., and Pittman CC LLC.

“Disability” (a) has the meaning given to such term in the Optionee’s employment
agreement then in effect, if any, between the Optionee and the Company or any of
its subsidiaries, or (b) if there is no such term in such employment agreement
or there is no such employment agreement then in effect, means the disability of
an Optionee during his or her Employment through any illness, injury, accident
or condition of either a physical or psychological nature as a result of which,
in the judgment of the Board, he or she is unable to perform substantially all
of his or her duties and responsibilities, notwithstanding the provision of any
reasonable accommodation, for 6 consecutive months during any period of 12
consecutive months.

“Equity Shares” means Shares as such term is used in the Stockholders Agreement.

“Investors” means Capital IV and Capital V and their “Permitted Transferees,” as
defined in the Stockholders Agreement.

“Investor Shares” means Equity Shares of any type held by the Investors and
shall include any stock, securities or other property or interests received by
the Investors in respect of

 

C-8



--------------------------------------------------------------------------------

Equity Shares in connection with any stock dividend or other similar
distribution, stock split or combination of shares, recapitalization,
conversion, reorganization, consolidation, split-up, spin off, combination,
repurchase, merger, exchange of stock or other transaction or event that affects
the Company’s capital stock occurring after the date of issuance.

“Members of the Immediate Family” means, with respect to an individual, each
spouse or child or other descendant of such individual, each trust created
solely for the benefit of one or more of the aforementioned persons and their
spouses and each custodian or guardian of any property of one or more of the
aforementioned persons in his or her capacity as such custodian or guardian.

“Permitted Transferee” means (a) the Optionee’s estate, executors,
administrators, personal representatives, heirs, legatees or distributees, in
each case acquiring the Received Shares in question pursuant to the will or
other instrument taking effect at death of such Optionee or by applicable laws
of descent and distribution, or (b) a trust, private foundation or entity formed
for estate planning purposes for the benefit of the Optionee and/or any of the
Members of the Immediate Family of such Optionee. In addition, the Optionee
shall be a Permitted Transferee of the Optionee’s Permitted Transferees.

“Public Offering” means a public offering and sale of shares of common stock of
the Company, for cash pursuant to an effective registration statement under the
Securities Act of 1933, as amended.

“Qualified Public Offering” means the first underwritten Public Offering after
the Grant Date pursuant to an effective registration statement (other than on
Form S-4, S-8 or a comparable form) in connection with which the Company or any
of the Sponsors or their respective Affiliates or Affiliated Funds receives sale
proceeds therefrom.

“Return to Investor” means the return to the Sponsors and their respective
Affiliates and Affiliated Funds, measured in the aggregate, on their cash
investment to purchase Investor Shares, taking into account the amount of all
cash dividends and cash distributions to the Sponsors and their respective
Affiliates and Affiliated Funds in respect of their Investor Shares and all cash
proceeds to the Sponsors and their respective Affiliates and Affiliated Funds
from the sale or other disposition of such Investor Shares.

“Sponsors” shall mean Bain Capital (CC) IX L.P. and Thomas H. Lee Equity Fund
VI, L.P.

“Stockholders Agreement” means the Stockholders Agreement, dated as of July 29,
2008, as amended from time to time, by and among the Company, BT Triple Crown
Merger Co., Inc. and other stockholders of the Company who from time to time may
become parties thereto.

“Transfer” means any sale, pledge, assignment, encumbrance, distribution or
other transfer or disposition of shares or other property to any other Person,
whether directly, indirectly, voluntarily, involuntarily, by operation of law,
pursuant to judicial process or otherwise.

 

C-9



--------------------------------------------------------------------------------

13. General. For purposes of this Option and any determinations to be made by
the Administrator or Committee, as the case may be, hereunder, the
determinations by the Administrator or Committee, as the case may be, shall be
binding upon the Optionee and any transferee.

 

C-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

CC MEDIA HOLDINGS, INC.

By:

   

Name:

 

Title:

 

 

Dated:

   

 

Acknowledged and Agreed

Name: Robert Pittman

Address of Principal Residence:

 

C-11



--------------------------------------------------------------------------------

Exhibit D

For purposes of the Agreement, the term “Competitor” shall mean any of the
following companies:

 

 

•

 

CBS Corporation

 

 

•

 

Citadel Broadcasting Corporation

 

 

•

 

Cumulus Media, Inc.

 

 

•

 

Pandora Media, Inc.

 

 

•

 

Any other entity providing broadcast or streaming radio services that has ten
million or more unique subscribers

 

D-1